                                  Case 1:17-cv-00599-JAP-LF Document                    74-1 Filed 01/30/19 Page 1 of 5
                                                             00998-­‐Ultra	  Health	  Time



Date       Hours                                                                                               Description                                                                                                 Rate               Amount                                                User
 11/1/17       0.4 Prepare	  exhibits	  for	  deposition.                                                                                                                                                                120 	  	  	  	  	  	  	  	  	  	  	  	  	  48.00 Becky	  Josey
 2/23/18       1.0 Assist	  with	  exhibit	  prep	  and	  filing	  of	  response	  to	  MSJ                                                                                                                        120 	  	  	  	  	  	  	  	  	  	  	  120.00 Becky	  Josey
  8/2/18       0.2 Team	  meeting	  on	  trial	  strategy.                                                                                                                                                              120 	  	  	  	  	  	  	  	  	  	  	  	  	  24.00 Becky	  Josey
               1.6                                                                                                                                                                                                              	  	  	  	  	  	  	  	  	  	  	  192.00

 9/25/17          2.1   Prepare	  for	  deposition	                                                                                                                                                                        350             	  	  	  	  	  	  	  	  	  	  	  735.00   Brian	  Egolf
 9/26/17          1.0   Prepare	  for	  deposition.                                                                                                                                                                         350             	  	  	  	  	  	  	  	  	  	  	  350.00   Brian	  Egolf
 9/26/17          2.1   Prepare	  for	  deposition	  cont.                                                                                                                                                                 350             	  	  	  	  	  	  	  	  	  	  	  735.00
 9/27/17          5.3   Final	  preparation	  for	  deposition	  of	  R.	  Bingham;	  take	  deposition;	  conference	  with	  clients.                                                                            350             	  	  	  	  	  	  	  1,855.00                 Brian	  Egolf
10/31/17          2.5   Prepare	  for	  Mourning	  deposition.                                                                                                                                                             350             	  	  	  	  	  	  	  	  	  	  	  875.00   Brian	  Egolf
10/31/17          2.2   Prepare	  for	  Mourning	  deposition	  cont.                                                                                                                                                     350             	  	  	  	  	  	  	  	  	  	  	  770.00
11/10/17          0.4   Conference	  with	  KC	  re:	  deposition	  of	  State	  Fair	  General	  Counsel;	  emails	  re:	  same.                                                                                 350             	  	  	  	  	  	  	  	  	  	  	  140.00   Brian	  Egolf
11/10/17          1.1   Review	  D.M.	  deposition	  re:	  preparation	  of	  MSJ.                                                                                                                                      350             	  	  	  	  	  	  	  	  	  	  	  385.00   Brian	  Egolf
11/19/17          2.2   Review	  &	  revise	  affidavit	  for	  L.	  Jenke;	  emails	  re:	  same.                                                                                                                   350             	  	  	  	  	  	  	  	  	  	  	  770.00   Brian	  Egolf
11/21/17          0.3   Review/approve	  third	  set	  of	  discovery;	  email	  to	  opposing	  counsel	  re:	  same.                                                                                              350             	  	  	  	  	  	  	  	  	  	  	  105.00   Brian	  Egolf
11/22/17          0.5   Review/approve	  affidavit;	  review	  client's	  changes	  to	  same;	  approve	  final	  version.                                                                                          350             	  	  	  	  	  	  	  	  	  	  	  175.00   Brian	  Egolf
11/22/17          1.8   Review/approve	  affidavit;	  review	  client's	  changes	  to	  same;	  approve	  final	  version	  cont.                                                                                  350             	  	  	  	  	  	  	  	  	  	  	  630.00
11/30/17          2.6   Initial	  review	  of	  MSJ.                                                                                                                                                                       350             	  	  	  	  	  	  	  	  	  	  	  910.00   Brian	  Egolf
11/30/17          1.1   Initial	  review	  of	  MSJ	  cont.                                                                                                                                                               350             	  	  	  	  	  	  	  	  	  	  	  385.00
12/13/17          2.0   Review	  and	  approve	  mediation	  letter.                                                                                                                                                      350             	  	  	  	  	  	  	  	  	  	  	  700.00   Brian	  Egolf
12/14/17          1.4   Final	  review	  and	  approval	  of	  demand	  letter;	  office	  conference	  re:	  same;	  phone	  conference	  with	  client	  re:	  demand.                                      350             	  	  	  	  	  	  	  	  	  	  	  490.00   Brian	  Egolf
12/19/17          1.0   Review	  response	  to	  demand	  letter;	  notes	  re:	  same.                                                                                                                                350             	  	  	  	  	  	  	  	  	  	  	  350.00   Brian	  Egolf
12/22/17          1.9   Work	  on	  MSJ.                                                                                                                                                                                    350             	  	  	  	  	  	  	  	  	  	  	  665.00   Brian	  Egolf
12/22/17          1.5   Work	  on	  MSJ	  cont.                                                                                                                                                                            350             	  	  	  	  	  	  	  	  	  	  	  525.00
12/27/17          2.0   Review,	  edit,	  and	  approve	  letter	  to	  Judge	  Fashing                                                                                                                                350             	  	  	  	  	  	  	  	  	  	  	  700.00   Brian	  Egolf
12/27/17          1.9   Review,	  edit,	  and	  approve	  letter	  to	  Judge	  Fashing	  cont.                                                                                                                       350             	  	  	  	  	  	  	  	  	  	  	  665.00
12/27/17          1.5   Review/edit	  MSJ.                                                                                                                                                                                   350             	  	  	  	  	  	  	  	  	  	  	  525.00   Brian	  Egolf
12/27/17          1.7   Review/edit	  MSJ	  cont.                                                                                                                                                                           350             	  	  	  	  	  	  	  	  	  	  	  595.00
12/29/17          2.3   Work	  on	  MSJ.                                                                                                                                                                                    350             	  	  	  	  	  	  	  	  	  	  	  805.00   Brian	  Egolf
12/29/17          1.8   Work	  on	  MSJ	  cont.                                                                                                                                                                            350             	  	  	  	  	  	  	  	  	  	  	  630.00
12/30/17          3.2   Review,	  edit,	  revise,	  and	  approves	  motion	  for	  summary	  judgment.                                                                                                               350             	  	  	  	  	  	  	  1,120.00                 Brian	  Egolf
12/30/17          2.1   Review,	  edit,	  revise,	  and	  approves	  motion	  for	  summary	  judgment	  cont.                                                                                                       350             	  	  	  	  	  	  	  	  	  	  	  735.00
  1/2/18          6.0   Prepare	  for	  and	  attend	  mediation	  at	  Federal	  Court	  in	  ABQ.                                                                                                                  350             	  	  	  	  	  	  	  2,100.00                 Brian	  Egolf
  1/3/18          2.6   Call	  with	  client	  re:	  status	  &	  mediation;	  final	  MSJ	  review	  &	  approval.                                                                                                350             	  	  	  	  	  	  	  	  	  	  	  910.00   Brian	  Egolf
  1/3/18          1.6   Call	  with	  client	  re:	  status	  &	  mediation;	  final	  MSJ	  review	  &	  approval	  cont.                                                                                        350             	  	  	  	  	  	  	  	  	  	  	  560.00
 2/23/18          1.9   Review,	  revise	  &	  approve	  Response	  to	  state's	  motion	  for	  summary	  judgment.                                                                                               350             	  	  	  	  	  	  	  	  	  	  	  665.00   Brian	  Egolf
 2/23/18          2.4   Review,	  revise	  &	  approve	  Response	  to	  state's	  motion	  for	  summary	  judgment	  cont.                                                                                       350             	  	  	  	  	  	  	  	  	  	  	  840.00
 2/26/18          1.9   Review	  and	  revise	  reply	  on	  our	  MSJ.                                                                                                                                                 350             	  	  	  	  	  	  	  	  	  	  	  665.00   Brian	  Egolf
 2/26/18          1.9   Review	  and	  revise	  reply	  on	  our	  MSJ	  cont.                                                                                                                                         350             	  	  	  	  	  	  	  	  	  	  	  665.00
  3/5/18          1.9   Review,	  revise	  and	  approve	  reply	  on	  MSJ.                                                                                                                                            350             	  	  	  	  	  	  	  	  	  	  	  665.00   Brian	  Egolf
  3/5/18          2.4   Review,	  revise	  and	  approve	  reply	  on	  MSJ	  cont.                                                                                                                                    350             	  	  	  	  	  	  	  	  	  	  	  840.00
 4/19/18          0.5   Court	  notice	  of	  hearing;	  review	  rules	  re:	  time	  of	  trial.                                                                                                                   350             	  	  	  	  	  	  	  	  	  	  	  175.00   Brian	  Egolf
 6/12/18          2.0   Review	  &	  revise	  findings	  of	  fact	  fact	  and	  conclusions	  of	  law;	  review	  judge's	  order	  denying	  summary	  judgment	  re:	  same;	  determination	        350             	  	  	  	  	  	  	  	  	  	  	  700.00   Brian	  Egolf
                        of	  gaps	  in	  logic	  identified	  by	  judge	  (none)
6/12/18           2.4   Review	  &	  revise	  findings	  of	  fact	  fact	  and	  conclusions	  of	  law;	  review	  judge's	  order	  denying	  summary	  judgment	  re:	  same;	  determination	        350 	  	  	  	  	  	  	  	  	  	  	  840.00
                        of	  gaps	  in	  logic	  identified	  by	  judge	  (none)	  cont.
6/14/18         1.2     Further	  work	  on	  revisions	  to	  finding	  and	  conclusion.                                                                                                                             350             	  	  	  	  	  	  	  	  	  	  	  420.00   Brian	  Egolf
6/14/18         1.4     Further	  work	  on	  revisions	  to	  finding	  and	  conclusion	  cont.                                                                                                                     350             	  	  	  	  	  	  	  	  	  	  	  490.00
6/15/18         0.4     Final	  review	  and	  approval	  of	  findings	  and	  conclusions.                                                                                                                           350             	  	  	  	  	  	  	  	  	  	  	  140.00   Brian	  Egolf
6/17/18         0.9     Review	  defendants'	  proposed	  findings	  and	  conclusions;	  review	  defendants'	  exhibit	  list.                                                                                     350             	  	  	  	  	  	  	  	  	  	  	  315.00   Brian	  Egolf
6/17/18         2.6     Review	  defendants'	  proposed	  findings	  and	  conclusions;	  review	  defendants'	  exhibit	  list	  cont.                                                                             350             	  	  	  	  	  	  	  	  	  	  	  910.00
6/27/18         3.8     Prepare	  for	  and	  attend	  pre-­‐trial	  conference;	  follow-­‐up	  conversation	  with	  opposing	  counsel	  re:	  exhibits.                                                       350             	  	  	  	  	  	  	  1,330.00                 Brian	  Egolf
6/28/18         0.5     Emails	  with	  client	  re:	  exhibits;	  confer	  with	  KC	  re:	  same.                                                                                                                  350             	  	  	  	  	  	  	  	  	  	  	  175.00   Brian	  Egolf
 7/2/18         0.8     Initial	  review	  of	  motion	  in	  limine.                                                                                                                                                    350             	  	  	  	  	  	  	  	  	  	  	  280.00   Brian	  Egolf
7/23/18         2.3     Prepare	  for	  trial:	  witness	  outlines.                                                                                                                                                      350             	  	  	  	  	  	  	  	  	  	  	  805.00   Brian	  Egolf
7/23/18         0.9     Review	  and	  revise	  reply	  to	  MIL.                                                                                                                                                        350             	  	  	  	  	  	  	  	  	  	  	  315.00   Brian	  Egolf
7/24/18         2.2     Review,	  revise,	  and	  approve	  reply	  on	  motion	  in	  limine;	  outline	  witness	  testimony;	  trial	  prep.                                                                  350             	  	  	  	  	  	  	  	  	  	  	  770.00   Brian	  Egolf
7/24/18         2.5     Review,	  revise,	  and	  approve	  reply	  on	  motion	  in	  limine;	  outline	  witness	  testimony;	  trial	  prep	  cont.                                                          350             	  	  	  	  	  	  	  	  	  	  	  875.00
7/26/18         2.3     Trial	  prep:	  pleading	  review	  re:	  questions	  prepared	  for	  judge's	  concerns.                                                                                                   350             	  	  	  	  	  	  	  	  	  	  	  805.00   Brian	  Egolf
7/26/18         1.4     Trial	  prep:	  pleading	  review	  re:	  questions	  prepared	  for	  judge's	  concerns	  cont.                                                                                           350             	  	  	  	  	  	  	  	  	  	  	  490.00
7/28/18         2.8     Review	  &	  revise	  Trial	  Brief;	  review	  deposition	  transcripts;	  prepare	  for	  trial.                                                                                          350             	  	  	  	  	  	  	  	  	  	  	  980.00   Brian	  Egolf
7/28/18         3.8     Review	  &	  revise	  Trial	  Brief;	  review	  deposition	  transcripts;	  prepare	  for	  trial	  cont.                                                                                  350             	  	  	  	  	  	  	  1,330.00
7/29/18         2.4     Review,	  revise	  &	  research	  Trial	  Brief.                                                                                                                                                 350             	  	  	  	  	  	  	  	  	  	  	  840.00   Brian	  Egolf
7/29/18         2.5     Review,	  revise	  &	  research	  Trial	  Brief	  cont.                                                                                                                                         350             	  	  	  	  	  	  	  	  	  	  	  875.00
7/30/18         2.0     Prepare	  for	  trial:	  witness	  outlines.                                                                                                                                                      350             	  	  	  	  	  	  	  	  	  	  	  700.00   Brian	  Egolf
7/30/18         1.5     Prepare	  for	  trial:	  witness	  outlines	  cont.                                                                                                                                              350             	  	  	  	  	  	  	  	  	  	  	  525.00
 8/1/18         4.0     Prepare	  for	  trial:	  review	  and	  annotate	  deposition	  transcripts	  preparatory	  for	  final	  question	  outlines.                                                            350             	  	  	  	  	  	  	  1,400.00                 Brian	  Egolf
 8/1/18         2.4     Prepare	  for	  trial:	  review	  and	  annotate	  deposition	  transcripts	  preparatory	  for	  final	  question	  outlines	  cont.                                                    350             	  	  	  	  	  	  	  	  	  	  	  840.00
 8/2/18         3.3     Revise	  trial	  brief;	  outline	  testimony.                                                                                                                                                    350             	  	  	  	  	  	  	  1,155.00                 Brian	  Egolf
 8/2/18         4.0     Revise	  trial	  brief;	  outline	  testimony	  cont.                                                                                                                                            350             	  	  	  	  	  	  	  1,400.00
 8/3/18         1.3     Client	  conference	  call	  re:	  trial	  prep.                                                                                                                                                 350             	  	  	  	  	  	  	  	  	  	  	  455.00   Brian	  Egolf
 8/5/18         4.1     Trial	  prep:	  reread	  depositions;	  revise	  witness	  outlines;	  draft	  opening	  outline;	  review	  opposing	  cases.                                                            350             	  	  	  	  	  	  	  1,435.00                 Brian	  Egolf
 8/5/19         4.2     Trial	  prep:	  reread	  depositions;	  revise	  witness	  outlines;	  draft	  opening	  outline;	  review	  opposing	  cases	  cont.                                                    350             	  	  	  	  	  	  	  1,470.00
 8/6/18         8.0     Attend	  first	  day	  of	  trial;	  prepare	  for	  second	  day.                                                                                                                            350             	  	  	  	  	  	  	  2,800.00                 Brian	  Egolf
 8/6/18         5.4     Attend	  first	  day	  of	  trial;	  prepare	  for	  second	  day	  cont.                                                                                                                    350             	  	  	  	  	  	  	  1,890.00
 8/7/18         5.0     Attend	  final	  day	  of	  trial.	                                                                                                                                                              350             	  	  	  	  	  	  	  1,750.00                 Brian	  Egolf
              156.9                                                                                                                                                                                                                           	  	  	  	  	  54,915.00




                                                                                                                                         Page	  1	  of	  5
                                                                                                                                                                                                                                              Exhibit 1
                                 Case 1:17-cv-00599-JAP-LF Document                    74-1 Filed 01/30/19 Page 2 of 5
                                                            00998-­‐Ultra	  Health	  Time



Date       Hours                                                                                                  Description                                                                                          Rate               Amount                                                User
 5/12/17       0.6   Discuss	  potential	  First	  Amendment	  suit	  with	  Brian	  re	  State	  Fair	  prior	  restraint;	  preliminary	  research	  into	  issue	  and	  gather	  comparative	  complaints
                                                                                                                                                                                                                        275 	  	  	  	  	  	  	  	  	  	  	  165.00          Kristina	  Caffrey
 5/23/17       2.0   Write/work	  on	  First	  Amendment	  complaint                                                                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  550.00          Kristina	  Caffrey
 5/23/17       1.1   Write/work	  on	  First	  Amendment	  complaint                                                                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  302.50          Kristina	  Caffrey
 5/30/17       0.6   Work	  on	  First	  Amendment	  complaint                                                                                                                                                      275 	  	  	  	  	  	  	  	  	  	  	  165.00          Kristina	  Caffrey
 5/31/17       1.2   Finalize	  first	  amendment	  complaint;	  assist	  with	  filing                                                                                                                           275 	  	  	  	  	  	  	  	  	  	  	  330.00          Kristina	  Caffrey
  8/1/17       1.2   In	  First	  Amendment	  case,	  have	  meet-­‐and-­‐confer	  telephone	  conference	  with	  opposing	  counsel,	  prepare	  Joint	  Status	  Report                                275 	  	  	  	  	  	  	  	  	  	  	  270.00          Kristina	  Caffrey
  8/8/17       0.3   In	  First	  Amendment	  case,	  finalize	  JSR                                                                                                                                               275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
 8/17/17       0.4   Finalize	  initial	  disclosures	  in	  First	  Amendment	  case                                                                                                                             275 	  	  	  	  	  	  	  	  	  	  	  	  	  90.00   Kristina	  Caffrey
 8/29/17       0.2   First	  Amendment	  case:	  review	  withdrawal	  of	  jury	  demand	  from	  opposing	  counsel                                                                                         275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
 9/13/17       1.7   Begin	  researching	  First	  Amendment	  law;	  collect	  cases                                                                                                                             275 	  	  	  	  	  	  	  	  	  	  	  382.50          Kristina	  Caffrey
 9/22/17       2.0   Prep	  for	  deposition	  of	  Raina	  Bingham-­‐-­‐write	  up	  questions                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 9/22/17       0.7   Prep	  for	  deposition	  of	  Raina	  Bingham-­‐-­‐write	  up	  questions                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  157.50          Kristina	  Caffrey
 9/25/17       2.0   Review	  documents	  sent	  by	  Expo                                                                                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 9/25/17       0.7   Review	  documents	  sent	  by	  Expo;	  email	  to	  Brian	  re	  deposition	  of	  Raina	  Bingham                                                                                   275 	  	  	  	  	  	  	  	  	  	  	  157.50          Kristina	  Caffrey
 9/26/17       0.8   Print	  selected	  applications	  for	  State	  Fair,	  highlight,	  give	  to	  Brian	  for	  use	  in	  depo	  tomorrow                                                            275 	  	  	  	  	  	  	  	  	  	  	  180.00          Kristina	  Caffrey
 9/27/17       0.2   Assist	  with	  deposition                                                                                                                                                                       275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
 10/2/17       1.1   Research	  First	  Amendment	  as	  it	  applies	  to	  "drug	  related"	  things                                                                                                         275 	  	  	  	  	  	  	  	  	  	  	  247.50          Kristina	  Caffrey
 10/3/17       1.2   Research	  depositions	  of	  general	  counsels;	  request	  dates	  for	  more	  deponents                                                                                              275 	  	  	  	  	  	  	  	  	  	  	  270.00          Kristina	  Caffrey
 10/3/17       0.3   Follow	  up	  on	  IPRA	  request	  to	  City	  of	  Albuquerque	  for	  Hempfest	  docs                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
 10/6/17       0.5   Email	  to	  opposing	  counsel	  re	  deposition	  of	  general	  counsel                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  112.50          Kristina	  Caffrey
10/12/17       2.0   Begin	  reading	  cases	  on	  First	  Amendment;	  research	  First	  Amendment                                                                                                           275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
10/12/17       2.0   Read	  First	  Amendment	  cases                                                                                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
10/12/17       0.7   Draft	  discovery	  requests                                                                                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  157.50          Kristina	  Caffrey
10/16/17       2.0   Research	  privilege	  issues	  for	  government	  attorneys                                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
10/16/17       1.5   Research	  privilege	  issues	  for	  government	  attorneys;	  write	  letter	  to	  opposing	  counsel	  re	  deposition	  of	  Holloway                                           275 	  	  	  	  	  	  	  	  	  	  	  337.50          Kristina	  Caffrey
10/17/17       1.8   Begin	  compiling	  excerpts	  from	  cases	  for	  use	  in	  motions                                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
10/23/17       0.4   Proofread	  and	  send	  letter	  regarding	  privilege	  and	  deposition	  of	  lawyer                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  	  	  90.00   Kristina	  Caffrey
10/24/17       1.8   Review	  discovery	  and	  organize	  evidence	  necessary	  for	  MSJ;	  compile	  case	  excerpts                                                                                      275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
10/25/17       2.0   Read/annotate	  deposition	  of	  Raina	  Bingham;	  compile	  excerpts                                                                                                                      275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
10/25/17       1.8   Read/annotate	  deposition	  of	  Raina	  Bingham;	  compile	  excerpts;	  research	  current	  status	  of	  hemp	  oil;	  correspondence	  to	  client	  re	                    275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
                     gathering	  evidence
10/30/17       0.2   Email	  to	  co-­‐counsel	  regarding	  topics	  for	  deposition	  of	  Dan	  Mourning                                                                                                   275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
10/31/17       0.5   Discuss	  Dan	  Mourning	  deposition	  with	  co-­‐counsel                                                                                                                                   275 	  	  	  	  	  	  	  	  	  	  	  112.50          Kristina	  Caffrey
11/10/17       0.1   Follow	  up	  on	  deposition	  of	  Dan	  Mourning	  transcript                                                                                                                            275 	  	  	  	  	  	  	  	  	  	  	  	  	  22.50   Kristina	  Caffrey
11/13/17       0.2   Receive	  in	  State	  Fair's	  discovery;	  briefly	  review                                                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
11/17/17       1.7   Read	  and	  annotate	  deposition	  of	  Dan	  Mourning                                                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  382.50          Kristina	  Caffrey
11/17/17       0.3   Write	  letter	  to	  state	  fair	  defendants	  regarding	  discovery/policy	  issue                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
11/17/17       0.6   Compile	  depo	  excerpts	  to	  be	  used	  in	  motions                                                                                                                                   275 	  	  	  	  	  	  	  	  	  	  	  135.00          Kristina	  Caffrey
11/20/17       0.3   Draft	  new	  discovery	                                                                                                                                                                        275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
11/20/17       0.6   Write	  up	  draft	  affidavit	  for	  Leigh	  Jenke                                                                                                                                         275 	  	  	  	  	  	  	  	  	  	  	  135.00          Kristina	  Caffrey
11/21/17       2.0   Begin	  writing	  fact	  section	  of	  motion	  for	  summary	  judgment                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
11/21/17       1.8   Work	  on	  assembling	  facts	  for	  motion	  for	  summary	  judgment                                                                                                                   275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
11/21/17       1.8   Begin	  work	  on	  argument	  section	  of	  motion	  for	  summary	  judgment:	  state	  action,	  forum,	  speech                                                                  275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
11/21/17       1.5   Work	  on	  argument	  section	  of	  motion	  for	  summary	  judgment:	  Gerlich	  case                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  337.50          Kristina	  Caffrey
11/22/17       2.0   Work	  on	  MSJ-­‐-­‐argument	  on	  unreasonableness                                                                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
11/22/17       1.1   Work	  on	  MSJ-­‐-­‐argument	  on	  unreasonableness                                                                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  247.50          Kristina	  Caffrey
11/22/17       1.7   Work	  on	  MSJ-­‐-­‐argument	  on	  discrimination                                                                                                                                            275 	  	  	  	  	  	  	  	  	  	  	  382.50          Kristina	  Caffrey
11/27/17       1.1   Work	  on	  affidavit	  for	  Leigh	  and	  start	  editing	  down	  MSJ                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  247.50          Kristina	  Caffrey
11/28/17       1.5   Work	  on	  editing/proofreading	  Motion	  for	  Summary	  Judgment                                                                                                                         275 	  	  	  	  	  	  	  	  	  	  	  337.50          Kristina	  Caffrey
 12/6/17       1.4   Finish	  MSJ	  draft	  and	  edit;	  write	  draft	  of	  mediation	  demand	  to	  opposing	  counsel                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  315.00          Kristina	  Caffrey
12/13/17       0.6   Update/revise	  demand	  letter	  to	  Defendants                                                                                                                                              275 	  	  	  	  	  	  	  	  	  	  	  135.00          Kristina	  Caffrey
12/15/17       0.7   Organize	  and	  save	  exhibits	  for	  motion	  for	  summary	  judgment                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  157.50          Kristina	  Caffrey
12/18/17       1.7   Prepare	  mediation	  letter	  to	  Judge                                                                                                                                                      275 	  	  	  	  	  	  	  	  	  	  	  382.50          Kristina	  Caffrey
12/21/17       0.3   Begin	  organizing	  deposition	  exhibits	  for	  MSJ                                                                                                                                        275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
12/27/17       0.7   Finish	  mediation	  letter	  and	  send	  to	  judge                                                                                                                                        275 	  	  	  	  	  	  	  	  	  	  	  157.50          Kristina	  Caffrey
12/29/17       0.4   Re-­‐send	  mediation	  letter	  and	  confirm	  receipt                                                                                                                                      275 	  	  	  	  	  	  	  	  	  	  	  	  	  90.00   Kristina	  Caffrey
  1/2/18       2.7   Mediation                                                                                                                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  607.50          Kristina	  Caffrey
  1/2/18       2.0   Work	  on	  summary	  judgment	  motion:	  editing,	  proofreading,	  inserting	  fact	  numbers                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
  1/2/18       1.8   Work	  on	  summary	  judgment	  motion:	  editing,	  proofreading,	  inserting	  fact	  numbers                                                                                          275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
  1/3/18       1.4   Edit	  and	  finalize	  motion	  for	  summary	  judgment.	                                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  315.00          Kristina	  Caffrey
  1/4/18       0.2   Work	  on	  setting	  deposition	  of	  Leigh	  Jenke                                                                                                                                        275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
 1/10/18       0.2   Draft	  request	  for	  status	  conference                                                                                                                                                    275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey
 1/15/18       3.0   Deposition	  of	  Leigh	  Jenke                                                                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  675.00          Kristina	  Caffrey
 1/16/18       0.1   Review	  order	  and	  motion	  on	  scheduling	  for	  MSJ	  responses                                                                                                                    275 	  	  	  	  	  	  	  	  	  	  	  	  	  22.50   Kristina	  Caffrey
 2/13/18       2.0   Read	  and	  annotate	  Defendants'	  MSJ;	  begin	  writing	  response                                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 2/13/18       1.8   Work	  on	  response	  to	  Defendants'	  Motion	  for	  Summary	  Judgment                                                                                                                275 	  	  	  	  	  	  	  	  	  	  	  405.00          Kristina	  Caffrey
 2/14/18       2.0   Continue	  working	  on	  response	  to	  Defendants'	  MSJ                                                                                                                                  275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 2/14/18       2.0   Work	  on	  response	  to	  Defendants'	  MSJ                                                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 2/14/18       1.5   Work	  on	  response	  to	  Defendants'	  MSJ                                                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  337.50          Kristina	  Caffrey
 2/14/18       0.8   Edit/proofread/revise	  response	  to	  Defendants'	  Motion	  for	  Summary	  Judgment                                                                                                     275 	  	  	  	  	  	  	  	  	  	  	  180.00          Kristina	  Caffrey
 2/14/18       0.6   Read	  Defendants'	  Response	  to	  our	  MSJ;	  legal	  research	  on	  First	  Amendment	  moral	  policing                                                                         275 	  	  	  	  	  	  	  	  	  	  	  135.00          Kristina	  Caffrey
 2/14/18       0.6   Read/annotate	  cases	  on	  First	  Amendment,	  including	  Rosenberg	  case                                                                                                              275 	  	  	  	  	  	  	  	  	  	  	  135.00          Kristina	  Caffrey
 2/15/18       2.0   Begin	  drafting	  Reply	  on	  our	  Motion	  for	  Summary	  Judgment                                                                                                                    275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 2/15/18       2.0   Work	  on	  Reply	  on	  our	  MSJ;	  compile	  case	  excerpts	  from	  Rosenberg	  case                                                                                               275 	  	  	  	  	  	  	  	  	  	  	  450.00          Kristina	  Caffrey
 2/15/18       1.9   Edit/revise/proofread	  MSJ	  Reply                                                                                                                                                              275 	  	  	  	  	  	  	  	  	  	  	  427.50          Kristina	  Caffrey
 2/15/18       0.3   Edit/revise/proofread	  MSJ	  Reply                                                                                                                                                              275 	  	  	  	  	  	  	  	  	  	  	  	  	  67.50   Kristina	  Caffrey
 2/16/18       1.4   Edit/revise	  Response	  to	  Defendants'	  MSJ	  and	  Reply	  on	  our	  MSJ;	  insert	  fact	  numbers	  and	  organize	  exhibits                                               275 	  	  	  	  	  	  	  	  	  	  	  315.00          Kristina	  Caffrey
 2/19/18       0.2   Finalize	  Reply	  and	  Response	  and	  send	  to	  Brian                                                                                                                                 275 	  	  	  	  	  	  	  	  	  	  	  	  	  45.00   Kristina	  Caffrey



                                                                                                                                                       Page	  2	  of	  5
                               Case 1:17-cv-00599-JAP-LF Document                    74-1 Filed 01/30/19 Page 3 of 5
                                                          00998-­‐Ultra	  Health	  Time



Date       Hours                                                                                                   Description                                                                                              Rate                      Amount                                                 User
 2/21/18       0.9   Organize	  exhibits	  for	  MSJ	  Response                                                                                                                                                          275        	  	  	  	  	  	  	  	  	  	  	  202.50           Kristina	  Caffrey
 2/23/18       1.2   Edit/finalize	  Response	  to	  Defendants'	  MSJ;	  ensure	  filing                                                                                                                              275        	  	  	  	  	  	  	  	  	  	  	  270.00           Kristina	  Caffrey
 2/27/18       0.2   Do	  notice	  of	  extension	  of	  time	  on	  MSJ	  Reply                                                                                                                                     275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
  3/5/18       1.2   Incorporate	  Brian's	  changes	  into	  MSJ	  Reply;	  finalize	  and	  ready	  for	  filing                                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  270.00           Kristina	  Caffrey
  3/6/18       0.2   Do	  notice	  of	  completion	  of	  briefing                                                                                                                                                      275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
 3/12/18       0.1   Review	  order	  on	  completion	  of	  briefing                                                                                                                                                   275        	  	  	  	  	  	  	  	  	  	  	  	  	  22.50    Kristina	  Caffrey
 4/10/18       0.7   Receive	  in	  and	  process	  notice	  of	  trial	  and	  various	  orders                                                                                                                    275        	  	  	  	  	  	  	  	  	  	  	  157.50           Kristina	  Caffrey
 4/16/18       0.2   Check	  on	  whether	  motion	  to	  vacate	  trial	  was	  filed                                                                                                                               275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
 4/30/18       2.0   Write	  pre-­‐trial	  order	  portions;	  begin	  exhibit	  list                                                                                                                                  275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 4/30/18       1.5   Continue	  work	  on	  pre	  trial	  order	  and	  exhibit	  list;	  compile	  and	  organize	  exhibits                                                                                    275        	  	  	  	  	  	  	  	  	  	  	  337.50           Kristina	  Caffrey
  5/1/18       0.1   Respond	  to	  clerk's	  question	  re	  trial	  dates                                                                                                                                            275        	  	  	  	  	  	  	  	  	  	  	  	  	  22.50    Kristina	  Caffrey
  5/4/18       0.2   Submit	  request	  for	  extension	  on	  findings	  of	  fact	  deadline                                                                                                                       275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
 5/15/18       0.6   Review	  pre-­‐trial	  order	  and	  Defendant's	  changes;	  write	  back	  re	  same                                                                                                         275        	  	  	  	  	  	  	  	  	  	  	  135.00           Kristina	  Caffrey
  6/8/18       1.7   Begin	  drafting	  findings	  of	  fact	  and	  conclusions	  of	  law                                                                                                                          275        	  	  	  	  	  	  	  	  	  	  	  382.50           Kristina	  Caffrey
  6/8/18       2.0   Work	  on	  findings	  of	  fact	  and	  conclusions	  of	  law                                                                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 6/11/18       2.0   Read	  MSJ	  decision/order;	  work	  on	  findings	  and	  conclusions                                                                                                                          275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 6/11/18       0.8   Work	  on	  findings	  and	  conclusions                                                                                                                                                            275        	  	  	  	  	  	  	  	  	  	  	  180.00           Kristina	  Caffrey
 6/15/18       0.4   Finalize	  findings	  and	  conclusions	  and	  file                                                                                                                                               275        	  	  	  	  	  	  	  	  	  	  	  	  	  90.00    Kristina	  Caffrey
 6/19/18       0.3   Finalize	  exhibit	  list	  and	  send	  to	  opposing	  counsel                                                                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  	  	  67.50    Kristina	  Caffrey
 6/20/18       0.8   Telephone	  conversation	  with	  opposing	  counsel	  re	  exhibits;	  finalize	  exhibits	  and	  review	  list                                                                            275        	  	  	  	  	  	  	  	  	  	  	  180.00           Kristina	  Caffrey
 6/27/18       1.5   Attend	  Pre-­‐trial	  conference                                                                                                                                                                     275        	  	  	  	  	  	  	  	  	  	  	  337.50           Kristina	  Caffrey
 6/28/18       0.2   Follow	  up	  with	  client	  re	  exhibits                                                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
  7/2/18       0.9   Write	  motion	  in	  limine	  regarding	  Defendants'	  exhibits                                                                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  202.50           Kristina	  Caffrey
  7/2/18       0.5   Write	  up	  witness	  list	  for	  filing                                                                                                                                                         275        	  	  	  	  	  	  	  	  	  	  	  112.50           Kristina	  Caffrey
 7/17/18       1.5   Write	  response	  to	  motion	  in	  limine                                                                                                                                                       275        	  	  	  	  	  	  	  	  	  	  	  337.50           Kristina	  Caffrey
 7/18/18       2.0   Write	  and	  research	  trial	  brief	  on	  first	  amendment	  topics                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 7/18/18       1.8   Write	  and	  research	  trial	  brief	  on	  first	  amendment	  topics                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  405.00           Kristina	  Caffrey
 7/18/18       1.5   Write	  and	  research	  trial	  brief	  on	  first	  amendment	  topics                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  337.50           Kristina	  Caffrey
 7/18/18       0.2   Proofread/edit	  response	  to	  motion	  in	  limine                                                                                                                                              275        	  	  	  	  	  	  	  	  	  	  	  	  	  45.00    Kristina	  Caffrey
 7/19/18       2.0   Write	  witness	  scripts	  for	  Duke	  Rodriguez	  and	  Leigh	  Jenke                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 7/19/18       1.7   Write	  witness	  scripts	  for	  Duke	  Rodriguez	  and	  Leigh	  Jenke                                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  382.50           Kristina	  Caffrey
 7/19/18       2.0   Write	  witness	  script	  for	  Raina	  Bingham                                                                                                                                                   275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
 7/19/18       0.6   Work	  on	  witness	  script	  for	  Raina	  Bingham                                                                                                                                              275        	  	  	  	  	  	  	  	  	  	  	  135.00           Kristina	  Caffrey
 7/20/18       0.6   Work	  on	  trial	  brief	  and	  witness	  scripts                                                                                                                                               275        	  	  	  	  	  	  	  	  	  	  	  135.00           Kristina	  Caffrey
 7/23/18       0.4   Write	  reply	  on	  motion	  in	  limine;	  work	  on	  trial	  brief                                                                                                                         275        	  	  	  	  	  	  	  	  	  	  	  	  	  90.00    Kristina	  Caffrey
 7/24/18       0.3   Follow	  up	  on	  and	  complete	  reply	  on	  motion	  in	  limine                                                                                                                          275        	  	  	  	  	  	  	  	  	  	  	  	  	  67.50    Kristina	  Caffrey
 7/24/18       1.2   Begin	  working	  on	  opening	  draft	  and	  brainstorming                                                                                                                                      275        	  	  	  	  	  	  	  	  	  	  	  270.00           Kristina	  Caffrey
 7/30/18       1.8   Work	  on	  revisions	  and	  additions	  to	  trial	  brief;	  begin	  gathering	  materials	  for	  trial                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  405.00           Kristina	  Caffrey
 7/30/18       0.9   Work	  on	  revisions	  and	  additions	  to	  trial	  brief;	  begin	  gathering	  materials	  for	  trial                                                                                 275        	  	  	  	  	  	  	  	  	  	  	  202.50           Kristina	  Caffrey
  8/1/18       0.5   Trial	  prep:	  begin	  printing	  necessary	  documents	  and	  binders	  and	  gathering	  materials                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  112.50           Kristina	  Caffrey
  8/2/18       1.2   Finalize	  Trial	  Brief;	  discuss	  trial	  strategy	  in	  team	  meeting;	  review	  questions	  scripts	  and	  add	  additional	  questions                                        275        	  	  	  	  	  	  	  	  	  	  	  270.00           Kristina	  Caffrey
  8/3/18       2.0   Trial	  prep	  with	  Leigh	  and	  Duke;	  highlight	  cases	  for	  trial                                                                                                                    275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
  8/3/18       2.0   Gather	  materials	  for	  trial;	  highlight	  cases;	  research	  evidentiary	  issues                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  450.00           Kristina	  Caffrey
  8/3/18       0.5   Gather	  materials	  for	  trial;	  highlight	  cases;	  research	  evidentiary	  issues                                                                                                        275        	  	  	  	  	  	  	  	  	  	  	  112.50           Kristina	  Caffrey
  8/6/18       8.0   Trial                                                                                                                                                                                                   275        	  	  	  	  	  	  	  1,800.00                         Kristina	  Caffrey
  8/7/18       4.0   Trial                                                                                                                                                                                                   275        	  	  	  	  	  	  	  	  	  	  	  900.00           Kristina	  Caffrey
12/27/18       0.3   Research	  potential	  of	  submitting	  supplemental	  materials	  to	  court	  re	  hemp	  being	  legalized	  federally                                                                  275        	  	  	  	  	  	  	  	  	  	  	  	  	  67.50    Kristina	  Caffrey
  1/7/19       0.1   Case	  update	  meeting	  and	  discuss	  impact	  of	  legalization	  of	  hemp                                                                                                               275        	  	  	  	  	  	  	  	  	  	  	  	  	  22.50    Kristina	  Caffrey
 1/16/19       0.4   Receive	  in	  case	  decision,	  review,	  transmit	  to	  client,	  and	  calendar	  appeal	  date                                                                                         275        	  	  	  	  	  	  	  	  	  	  	  	  	  90.00    Kristina	  Caffrey
 1/17/19       0.1   Follow	  up	  with	  Manya	  on	  getting	  billing	  statements	  for	  fee	  application                                                                                                    275        	  	  	  	  	  	  	  	  	  	  	  	  	  22.50    Kristina	  Caffrey
 1/18/19       1.5   Begin	  drafting	  application	  for	  attorney	  fees;	  research	  law	  on	  fees                                                                                                           275        	  	  	  	  	  	  	  	  	  	  	  337.50           Kristina	  Caffrey
 1/18/19       1.2   Work	  on	  writing	  application	  for	  attorney	  fees                                                                                                                                         275        	  	  	  	  	  	  	  	  	  	  	  270.00           Kristina	  Caffrey
 1/21/19       0.7   Write	  affidavits	  in	  support	  of	  fee	  application;	  begin	  arranging	  for	  affidavits	  in	  support	  from	  other	  attorneys                                             275        	  	  	  	  	  	  	  	  	  	  	  157.50           Kristina	  Caffrey
 1/23/19       0.9   Work	  on	  fee	  application;	  review	  billing	  records	  for	  errors;	  research	  recovery	  of	  paralegal	  fees                                                                  275                                                             247.5   Kristina	  Caffrey
             152.2                                                                                                                                                                                                                      	  	  	  	  	  34,565.00

 1/7/19        0.1 Case	  update	  meeting	  re	  legalization	  of	  hemp.                                                                                                                                            120 	  	  	  	  	  	  	  	  	  	  	  	  	  12.00 Samantha	  Varela
1/16/19        0.2 Review	  decision	  and	  calendar	  appeal	  date.                                                                                                                                                  120 	  	  	  	  	  	  	  	  	  	  	  	  	  24.00 Samantha	  Varela
               0.3                                                                                                                                                                                                               	  	  	  	  	  	  	  	  	  	  	  	  	  36.00

9/12/17        0.3 Review	  Order	  Setting	  Pretrial	  and	  Trial	  Schedule;	  calendar	  all	  deadlines	  from	  same.                                                                                      120 	  	  	  	  	  	  	  	  	  	  	  	  	  36.00 Tammy	  Peinado
9/21/17        0.4 Confer	  with	  K.	  Caffrey	  re	  discovery	  deadline	  today	  for	  opposing	  counsel;	  TC	  with	  opposing	  counsel	  re	  discovery	  submittal;	  review	  Defs	          120 	  	  	  	  	  	  	  	  	  	  	  	  	  48.00 Tammy	  Peinado
                   Answers	  to	  Rogs	  and	  RFPs;	  review	  and	  update	  files	  with	  Exhibit	  W	  and	  Defs	  Closing	  Argument	  received	  from	  C.	  Woodward.
9/25/17        0.2 Review	  discovery	  sent	  by	  SaucedoChavez;	  emails	  with	  K.	  Caffrey	  and	  B.	  Egolf	  re	  same;	  review	  COS	  filed	  by	  SaucedoChavez	  re	                      120 	  	  	  	  	  	  	  	  	  	  	  	  	  24.00 Tammy	  Peinado
                   Amended	  Answers;	  email	  to	  K.	  Caffrey	  re	  same;	  review	  Amended	  Answers.
 9/26/17       1.4 Confer	  with	  K.	  Caffrey	  re	  docs	  needed	  for	  tomorrow's	  depo;	  create	  exhibit	  binders	  for	  R.	  Bingham	  depo;	  confer	  with	  B.	  Egolf	  re	  same.    120 	  	  	  	  	  	  	  	  	  	  	  168.00 Tammy	  Peinado
10/12/17       1.5 Draft	  Notice	  of	  Deposition	  of	  Dan	  Mourning;	  TC	  and	  email	  with	  Trattel	  Court	  Reporters	  re	  court	  reporter	  for	  depo;	                                 120 	  	  	  	  	  	  	  	  	  	  	  180.00 Tammy	  Peinado
10/13/17       0.5 Email	  Notice	  of	  Deposition	  (Mourning)	  to	  opposing	  counsel;	  finalize	  Second	  Set	  of	  Interrogatories	  to	  Defendants;	  draft	  COS	  for	  same;	              120 	  	  	  	  	  	  	  	  	  	  	  	  	  60.00 Tammy	  Peinado
                   e-­‐file	  COS;	  email	  discovery	  request	  to	  opposing	  counsel;	  confer	  with	  K.	  Caffrey	  re	  same.
10/31/17       0.2 Confirm	  court	  reporter	  for	  tomorrow's	  deposition;	  confer	  with	  K.	  Caffrey	  re	  prep	  for	  depo.                                                                         120        	  	  	  	  	  	  	  	  	  	  	  	  	  24.00    Tammy	  Peinado
11/10/17       0.2 TC	  with	  Trattel	  Court	  Reporters	  re	  status	  of	  Mourning	  transcripts;	  confer	  with	  K.	  Caffrey	  re	  same.                                                           120        	  	  	  	  	  	  	  	  	  	  	  	  	  24.00    Tammy	  Peinado
11/21/17       0.3 Finalize	  discovery	  to	  Defendants;	  draft	  COS	  for	  discovery;	  email	  discovery	  to	  opposing	  counsel;	  e-­‐file	  COS.                                                   120        	  	  	  	  	  	  	  	  	  	  	  	  	  36.00    Tammy	  Peinado
 12/7/17       0.1 Review	  COS	  filed	  in	  court	  re	  Def's	  Answers	  &	  Responses	  to	  2nd	  RFPs	  and	  3rd	  ROGs.                                                                             120        	  	  	  	  	  	  	  	  	  	  	  	  	  12.00    Tammy	  Peinado
12/14/17       1.1 Review	  and	  edit	  letter	  to	  Defendants;	  confer	  with	  K.	  Caffrey	  re	  same.                                                                                                    120        	  	  	  	  	  	  	  	  	  	  	  132.00           Tammy	  Peinado
12/15/17       0.4 Edit	  and	  final	  Affidavit	  of	  Leigh	  Jenke;	  notarize	  same;	  emails	  with	  K.	  Caffrey	  re	  same.                                                                         120        	  	  	  	  	  	  	  	  	  	  	  	  	  48.00    Tammy	  Peinado
  1/2/18       1.2 Review	  settlement	  conference	  pleading	  filed;	  emails	  with	  K.	  Caffrey	  re	  MSJ;	  begin	  prepping	  exhibits	  for	  MSJ;	                                               120        	  	  	  	  	  	  	  	  	  	  	  144.00           Tammy	  Peinado
  1/3/18       3.0 Review	  and	  edit	  MSJ;	  prep	  exhibits;	  confer	  with	  K.	  Caffrey	  re	  same;	  finalize	  MSJ	  and	  exhibits;	  e-­‐file	  same.                                          120        	  	  	  	  	  	  	  	  	  	  	  360.00           Tammy	  Peinado
  1/4/18       0.2 Review	  Judge	  Reassignment;	  confer	  with	  K.	  Caffrey	  re	  same.                                                                                                                        120        	  	  	  	  	  	  	  	  	  	  	  	  	  24.00    Tammy	  Peinado



                                                                                                                                        Page	  3	  of	  5
                               Case 1:17-cv-00599-JAP-LF Document                    74-1 Filed 01/30/19 Page 4 of 5
                                                          00998-­‐Ultra	  Health	  Time



Date       Hours                                                                                                        Description                                                                                       Rate                 Amount                                             User
  1/5/18       0.3   Review	  Notice	  of	  Depo	  (Jenke);	  calendar	  same;	  confer	  with	  K.	  Caffrey	  re	  same.                                                                                     120   	  	  	  	  	  	  	  	  	  	  	  	  	  36.00   Tammy	  Peinado
 1/10/18       0.1   Review	  email	  from	  court	  reporters	  re	  D.	  Mourning	  transcript.                                                                                                                  120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
 1/16/18       0.1   Review	  Joint	  Motion	  filed	  with	  court	  this	  morning.                                                                                                                               120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
 1/17/18       0.2   Review	  Order	  on	  deadline	  for	  MSJ;	  calendar	  new	  deadlines.                                                                                                                     120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
 1/18/18       0.2   Review	  L.	  Jenke	  transcript	  and	  exhibits	  from	  court	  reporter;	  update	  files.                                                                                              120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
  2/9/18       0.2   Review	  Defendant's	  Motion	  for	  Summary	  Judgment;	  calendar	  response	  date;	  email	  to	  B.	  Egolf	  and	  K.	  Caffrey	  re	  same.                                  120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
 2/13/18       0.3   Review	  Defendant's	  Response	  to	  Plaintiff's	  Motion	  for	  Summary	  Judgment;	  email	  to	  B.	  Egolf	  and	  K.	  Caffrey	  re	  same.                                  120   	  	  	  	  	  	  	  	  	  	  	  	  	  36.00   Tammy	  Peinado
 2/23/18       3.0   Emails	  with	  B.	  Egolf	  and	  K.	  Caffrey	  re	  Response	  to	  MSJ	  due	  today;	  prepare	  exhibits	  for	  Response;	  confer	  with	  K.	  Caffrey	  re	  same.    120   	  	  	  	  	  	  	  	  	  	  	  360.00          Tammy	  Peinado
 2/26/18       0.2   Meeting	  with	  B.	  Egolf	  and	  K.	  Caffrey	  re	  Response	  to	  MSJ.                                                                                                                120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
 2/27/18       0.4   Finalize	  and	  e-­‐file	  Notice	  of	  Extension	  of	  Time;	  confer	  with	  K.	  Caffrey	  re	  same.                                                                             120   	  	  	  	  	  	  	  	  	  	  	  	  	  48.00   Tammy	  Peinado
  3/5/18       0.7   Finalize	  Reply	  to	  MSJ;	  confer	  with	  K.	  Caffrey	  re	  same;	  e-­‐file	  same.                                                                                                120   	  	  	  	  	  	  	  	  	  	  	  	  	  84.00   Tammy	  Peinado
  3/6/18       0.2   Edit	  and	  finalize	  Notice	  of	  Completion	  of	  Briefing;	  e-­‐file	  same.                                                                                                         120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
  5/2/18       0.2   Review	  Minute	  Orders	  re	  trial	  and	  pre-­‐trial;	  calendar	  same.                                                                                                                 120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
  5/3/18       0.4   Edit	  and	  finalize	  Joint	  Motion	  to	  Extend	  Deadline	  for	  FOF	  and	  COL;	  e-­‐file	  same;	  emails	  with	  K.	  Caffrey	  re	  same;	  calendar	  update.     120   	  	  	  	  	  	  	  	  	  	  	  	  	  48.00   Tammy	  Peinado
  5/4/18       0.3   Edit	  and	  final	  Order	  re	  Motion	  to	  Extend;	  email	  to	  Judge	  Parker;	  confer	  with	  K.	  Caffrey	  re	  same.                                                   120   	  	  	  	  	  	  	  	  	  	  	  	  	  36.00   Tammy	  Peinado
  5/8/18       0.3   Review	  Order	  on	  FOF	  and	  COL	  deadline	  and	  also	  pretrial	  date;	  update	  calendar;	  confer	  with	  K.	  Caffrey	  re	  same.                                   120   	  	  	  	  	  	  	  	  	  	  	  	  	  36.00   Tammy	  Peinado
 5/10/18       0.4   Review	  Joint	  Motion	  to	  Reset	  Deadline	  for	  Consolidated	  Exhibit	  List;	  review	  Order	  Granting	  Joint	  Motion;	  calendar	  new	  deadlines;	                 120   	  	  	  	  	  	  	  	  	  	  	  	  	  48.00   Tammy	  Peinado
                     confer	  with	  K.	  Caffrey	  re	  same.
5/11/18        0.2   Review	  Order	  from	  Judge	  Parker	  granting	  motion	  re	  consolidated	  exhibit	  list;	  edit	  calendar	  deadlines	  per	  same.                                           120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
5/14/18        0.1   Email	  to	  D.	  Rodriguez	  re	  new	  dates.	                                                                                                                                               120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
6/15/18        0.1   Review	  FOF	  and	  COL	  filed	  by	  DOH	  and	  EFH;	  update	  files.                                                                                                                  120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
6/19/18        0.1   Review	  K.	  Caffrey	  email	  re	  Plaintiff	  Exhibit	  List.                                                                                                                               120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
6/21/18        0.1   Review	  Joint	  Consolidated	  Exhibit	  List.                                                                                                                                                   120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
6/29/18        0.2   Review	  Clerk's	  Minutes	  and	  Pretrial	  Order.                                                                                                                                             120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
 7/2/18        0.2   Edit	  and	  finalize	  Witness	  List;	  e-­‐file	  same.                                                                                                                                      120   	  	  	  	  	  	  	  	  	  	  	  	  	  24.00   Tammy	  Peinado
7/11/18        0.4   Edit	  and	  final	  Motion	  in	  Limine	  and	  exhibits;	  review	  MIL	  filed	  by	  Defendants;	  update	  files.                                                                 120   	  	  	  	  	  	  	  	  	  	  	  	  	  48.00   Tammy	  Peinado
7/18/18        0.9   Review,	  edit	  and	  final	  Response	  to	  Defs	  Motion	  in	  Limine;	  e-­‐file	  same;	  review	  Defs	  Response	  to	  MIL;	  update	  files.                             120   	  	  	  	  	  	  	  	  	  	  	  108.00          Tammy	  Peinado
7/23/18        0.3   Review	  Reply	  to	  Response	  to	  Defs	  MIL.                                                                                                                                               120   	  	  	  	  	  	  	  	  	  	  	  	  	  36.00   Tammy	  Peinado
7/24/18        1.1   Review,	  edit	  and	  finalize	  Reply	  to	  Motion	  in	  Limine;	  draft	  Notice	  of	  Completion	  of	  Briefing;                                                                120   	  	  	  	  	  	  	  	  	  	  	  132.00          Tammy	  Peinado
7/26/18        0.1   Emails	  with	  L.	  Jenke	  re	  transcript.                                                                                                                                                    120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
 8/2/18        1.8   Begin	  creating	  exhibit	  binders	  for	  trial;	  review,	  edit	  and	  finalize	  Trial	  Brief;	  e-­‐file	  same;	  team	  meeting	  re	  trial.                             120   	  	  	  	  	  	  	  	  	  	  	  216.00          Tammy	  Peinado
 8/6/18        0.1   Review	  Memo	  Opinion	  and	  Order.                                                                                                                                                            120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
 8/8/18        0.1   Review	  Clerk's	  Minutes.                                                                                                                                                                         120   	  	  	  	  	  	  	  	  	  	  	  	  	  12.00   Tammy	  Peinado
              24.3                                                                                                                                                                                                               	  	  	  	  	  	  	  2,916.00

            335.3                                                                                                                                                                                                                $	  	  	  92,624.00




                                                                                                                                           Page	  4	  of	  5
                          Case 1:17-cv-00599-JAP-LF Document                    74-1 Filed 01/30/19 Page 5 of 5
                                                     00998-­‐Ultra	  Health	  Time



        Matter
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health



00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health




00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health
00998-­‐Ultra	  Health

00998-­‐Ultra	  Health

00998-­‐Ultra	  Health




                                                                 Page	  5	  of	  5
